TDCJ Offender Details                                                                                 Page 1 of 2


                                                                        n»unmm
wfcjmMJjfcumiujJAiwuyaujBi




 Offender Information Details

   Return to Search list




 SID Number:                                      04139059

 TDCJ Number:                                     01970223

 Name:                                            BUSH,CASEY ADARRELLS

 Race:                                            B

 Gender:                                          M

 DOB:                                             1965-11-26

 Maximum Sentence Date:                           2015-06-13

 Current Facility:                                HUNTSVILLE

 Projected Release Date:                          2015-06-13

 Parole Eligibility Date:                         NOT AVAILABLE

 Offender Visitation Eligible:                    NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.


 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                       2015-06-26


 Scheduled Release Type:                        Discharge

 Scheduled Release Location:                    HUNTSVILLE

 Scheduled release date, type, and unit may change without notice. Therefore, it is highly
 recommended that you revisit this website to verify the release information prior to departing to pick
 up any offender. This information applies only to prison sentenced offenders and does not include
 State Jail or Substance Abuse offenders. The primary release sites for prison sentenced offenders
 are the Huntsville Unit (men) and the Gatesville Unit (women). Releasing at the primary release sites
 is from 8 a.m. until 5 p.m., however, it is recommended that, if you are picking up a released offender
 from a primary release site, you arrive at the primary release site by 9 a.m. Offenders released from




http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=04139059                           6/26/2015